                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


JOEL BENADERET,

                      Plaintiff,

       v.                                            Case No. 19-cv-1141-pp

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                      Defendant.


     ORDER AFFIRMING THE FINAL ADMINISTRATIVE DECISION OF THE
                          COMMISSIONER


       On August 7, 2019, the plaintiff, representing himself, filed a complaint

seeking review of a final administrative decision that found him not “disabled”

within the meaning of the Social Security Act. Dkt. No. 1. The Social Security

Administration’s Appeals Council denied review, making the Administrative

Law Judge’s (ALJ) decision the final decision of the Commissioner. For the

reasons explained below, the court will affirm the Commissioner’s decision.

I.     Introduction

       A.       Initial Claims

       The plaintiff filed an initial claim for child disability benefits on July 28,

2012 based on bipolar disorder, schizophrenia, anxiety disorder, obsessive

compulsive disorder and an eating disorder. Dkt. No. 10-4 at 4. Two months

later, the plaintiff filed an initial claim for disability insurance. Id. at 16. He

alleged onset dates of June 5, 2008 for both claims. Id. at 4, 16. Concluding

                                           1

            Case 2:19-cv-01141-PP Filed 09/01/21 Page 1 of 36 Document 30
that he was not disabled within the meaning of the Social Security Act, the

Social Security Administration (Administration) initially denied the plaintiff’s

claim for disability benefits and supplemental security income on March 22,

2013. Dkt. No. 10-4 at 14, 26; Dkt. No. 10-5 at 2, 6. On September 10, 2013,

the Administration denied the plaintiff’s claims on reconsideration. Dkt. No.

10-4 at 28, 43.

      B.    The ALJ’s September 9, 2015 Decision

      On October 1, 2013, the plaintiff filed a written request for a hearing in

front of an ALJ. Dkt. No. 10-5 at 16. On August 28, 2015, the plaintiff

appeared at the hearing with Attorney Leah A. Drexler-Dreis. Dkt. No. 10-4 at

63. Both the petitioner and Vocational Expert Richard Riedl testified. Dkt. No.

10-23 at 10. ALJ Brent Bedwell issued his decision on September 9, 2015. Dkt.

No. 10-4 at 60. He found that the plaintiff “was born on March 24, 1990,” and

“ha[d] at least a high school education.” Id. at 72. The ALJ observed that the

plaintiff earned $1,873 folding fabric in 2011. Id. at 65. The ALJ concluded

that the plaintiff “ha[d] not been under a disability within the meaning of the

Social Security Act from June 5, 2008, through the date of this decision.” Id. at

63. While the ALJ conceded that the plaintiff had severe impairments, id. at 65,

he concluded that the plaintiff (1) lacked an impairment or combination of

impairments that met or medically equaled the severity of a listing, id. at 66; (2)

had the residual functional capacity (RFC) to perform a full range of work at all

exertional levels with nonexertional limitations, id. at 67; and (3) could perform




                                         2

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 2 of 36 Document 30
jobs that existed in significant numbers in the national economy, id. at 73. On

April 17, 2017, the Appeals Council denied review. Dkt. No. 10-22 at 6.

      C.     Benaderet v. Commissioner, Case No. 17-cv-844-pp

      On June 16, 2017, the plaintiff, representing himself, filed a complaint

seeking this court’s review of the ALJ’s September 9, 2015 decision. Benaderet

v. Commissioner, Case No. 17-cv-844-pp (E.D. Wis.), Dkt. No. 1. The complaint

argued that “unanimous and compelling” opinion evidence showed that the

plaintiff suffered from chronic, severe and debilitating disorders which

“inhibit[ed] his ability to function on a daily basis and certainly impede[d] any

possibility to perform any kind of work, even on a limited basis.” Dkt. No. 1 at

4. He alleged that “[t]he Judge and social security staff at his hearing did not

address any of these issues and weighted the case in their favor ignoring and

discrediting previous doctors reports. His family was denied access to speak on

his behalf.” Id.

      On December 28, 2017, the plaintiff filed an opening brief. Dkt. No. 14. It

appeared that the plaintiff’s father had written and signed the brief. Id. at 4.

The plaintiff’s father argued that the Administration unfairly denied benefits.

Id. at 1. He asserted that “[i]t would be impossible for those reviewing [the

plaintiff’s] file or meeting with him for a brief time in court to have any

understanding of his complex condition.” Id. He contended that the ALJ

“clearly failed to acknowledge the evidence as presented in his personal medical

history,” and that neither the ALJ nor the vocational expert understood or

acknowledged “the depth of the condition and why financial assistance in the

                                         3

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 3 of 36 Document 30
form of Social Security Disability [was] needed.” Id. The plaintiff’s father said

that an attached letter from James Simmerer showed Mr. Simmerer’s

“assessment and summery of [the plaintiff’s] condition.” Id. at 2.

      The plaintiff’s father stressed that the plaintiff’s conditions and

symptoms were more severe than the plaintiff described during his hearing

testimony. Id. He argued that the ALJ “attempted to determine that [the

plaintiff] did not meet the SSI threshold for mental health disability where we

strongly feel, when presented more relative and pertinent information, the

determination would strongly weigh in the plaintiff’s favor.” Id. In a “Statement

of Errors,” the plaintiff’s father asserted that (1) Attorney Drexler-Dreis did not

allow him to participate in the hearing; (2) the ALJ did not allow James

Simmerer to testify; (3) Attorney Drexler-Dreis’s statements at the hearing were

“inexplicably brief;” (4) the plaintiff could not perform the jobs that the

vocational expert highlighted at the hearing; and (5) the fact that the plaintiff

had folded fabric, played basketball, walked with his mom and reported to

treatment providers that he was in a good mood or felt better did not relate to

his ability to search for or perform work. Id. at 3. The plaintiff’s father

concluded that the ALJ “ignored conclusive evidence” and “counsel failed to

represent him fairly.” Id.

      On February 5, 2018, the defendant filed a motion asking the court to

remand the case for further administrative action under “sentence four[1] of


1 “The court shall have power to enter, upon the pleadings and transcript of the
record, a judgment affirming, modifying, or reversing the decision of the
Commissioner of Social Security, with or without remanding the cause for a
                                          4

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 4 of 36 Document 30
section 205(g) of the Social Security Act.” Dkt. No. 16 at 1. The defendant

asserted that “a remand [was] needed to reevaluate the medical opinion and

other source opinion evidence, reassess Plaintiff’s residual functional capacity,

and reassess his substance-abuse disorder.” Id.

       On April 30, 2018, this court granted the defendant’s motion for remand.

Dkt. No. 18. Noting that the plaintiff had not responded to the motion, the

court agreed that the administrative record supported a sentence four remand

“[b]ased on the errors identified by the defendant.” Id. at 1-2. In the order, the

court observed that the plaintiff’s father had filed the opening brief, clarifying

that

       [t]he plaintiff’s father is not a party, and it is unclear whether he is
       an attorney. Section 1654 provides that the parties may “plead and
       conduct their own cases personally or by counsel,” 28 U.S.C. §1654,
       and Rule 11 requires that every motion be signed by an attorney or
       a party who is representing himself. But see Elustra v. Mineo, 595
       F.3d 699, 705 (7th Cir. 2010) (acknowledging that other circuits
       have recognized a few exceptions to the general rule that a person
       may only appear pro se or through counsel, such as parents
       bringing claims on behalf of their children in an effort to secure
       Social Security benefits).

Id. at 1-2 n.1.

       D.    June 17, 2018 Remand

       Based on this court’s April 30, 2018 order, the Appeals Council

remanded the case back to an ALJ on June 17, 2018. Benaderet v.

Commissioner, Case No. 19-cv-1141-pp (E.D. Wis.), Dkt. No. 10-22 at 4-5. The

Appeals Council directed the ALJ to address several issues on remand; it found


rehearing.” Huber v. Astrue, 395 F. App’x 299, 300 (7th Cir. 2010) (quoting 42
U.S.C. §405(g)).
                                          5

         Case 2:19-cv-01141-PP Filed 09/01/21 Page 5 of 36 Document 30
that “[t]he hearing decision did not contain an adequate evaluation of the

opinions of James Simmerer, LCSW and Staci O’Dell, APNP.” Id. at 4. It

remarked that the ALJ “did not address Mr. Simmerer’s opinion that the

claimant’s inability to work was not primarily due to his substance abuse, but

rather due to longstanding severe mental illness and disability.” Id. According

to the Appeals Council, the ALJ “did not address Ms. O’Dell’s opinion that the

claimant would withdraw from work tasks due to anxiety, dependent on

symptoms, several times a week or more often.” Id. Regarding the ALJ’s RFC

determination, the Appeals Council determined that “the decision did not

contain sufficient rationale with specific references to evidence of record in

support of the assessed limitations.” Id. at 5. It explained that the ALJ “gave

‘some weight’ to the opinions of State Agency consultant David Biscardi, Ph.D. .

. . but did not accept or reject his opinion that the claimant retained the

capacity to understand, remember, carry out and sustain performance of one

to three step tasks, but would become overwhelmed if the procedures were

more complicated, complete a normal workday, interact briefly/superficially

with coworkers/supervisors and adapt to changes/stressors associated with

simple routine competitive work activities.” Id. The Appeals Council opined that

“[i]f accepted, these opinions could result in more limitations in the residual

functional capacity assessment,” and that “[f]urther evaluation of the

claimant’s residual functional capacity [was] warranted.” Id.

      Finally, the Appeals Council directed that on remand, the ALJ should

further consider the plaintiff’s maximum RFC “during the entire period at issue

                                         6

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 6 of 36 Document 30
and provide rationale with specific references to evidence of record in support

of assessed limitations,” and “[i]f warranted, conduct the further proceedings

required to determine whether drug addiction is a contributing factor material

to the finding of disability.” Id. The Appeals Council clarified that in the RFC

determination, the ALJ should “further evaluate the other medical source

opinions and nonexamining source opinions in accordance with the provisions

of (20 CFR 404.1527 and 416.927), and explain the weight given to such

opinion evidence.” Id.

      E.    The ALJ’s April 10, 2019 Decision

      On November 28, 2018, ALJ Brent Bedwell held a hearing. Dkt. No. 10-

21 at 42. The plaintiff appeared pro se and testified; the plaintiff’s mother, the

plaintiff’s father and vocational expert Catherine Anderson also testified. Id. at

20, 42. The ALJ issued his decision on April 10, 2019. Id. at 17. As he did in

the 2015 hearing, the ALJ concluded that the plaintiff “ha[d] not been under a

disability within the meaning of the Social Security Act from June 5, 2008

through the date of this decision.” Id. at 21.

      In a form that the plaintiff dated June 7, 2019, the plaintiff requested

that the Appeals Council review the ALJ’s decision. Id. at 5. Three weeks later,

the Appeals Council stated that it had received the plaintiff’s exceptions on

June 10, 2019. Id. at 2. It explained that its rules required a claimant to “file

exceptions or ask for more time to do so within 30 days of the date [the

claimant] receive[d] the Administrative Law Judge’s decision.” Id. Based on the




                                         7

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 7 of 36 Document 30
date of the ALJ’s decision, the Appeals Council found the plaintiff’s exceptions

untimely. Id.

      F.     Benaderet v. Commissioner, Case No. 19-cv-1141-pp

      On August 7, 2019, the plaintiff filed a complaint seeking this court’s

review of the ALJ’s April 10, 2019 decision. Dkt. No. 1. On November 26, 2019,

the plaintiff filed an opening brief. Dkt. No. 11. On February 11, 2020, the

defendant filed a motion to strike that brief, arguing that the plaintiff’s non-

attorney father had written and signed it on behalf of the plaintiff. Dkt. No. 16.

On July 20, 2020, the court granted the defendant’s motion, explaining again

that a non-lawyer may not file motions or sign documents on behalf of a party

in federal court. Dkt. No. 18.

      On August 20, 2020, the plaintiff filed a new opening brief. Dkt. No. 19.

The plaintiff argued that attached letters from treating counselors and doctors

showed that he was unable to work. Id. at 1. He argued that “Judge Bidwell

does not seem to understand how severe [the plaintiff’s] issues are and seems

to be biased about [the plaintiff’s] past.” Id. The plaintiff asked the court to

      send me to an SSI doctor to have my mental health issues evaluated.
      I personally or directly don’t remember ever being evaluated by any
      doctor from Social Security. I would welcome the court to send me
      to an SSI doctor to have my mental health issues reevaluated.

Id. The plaintiff attached to the brief (1) a November 7, 2019 letter from Nicole

Laabs, a medical provider working for Milwaukee Health Services; (2) a January

18, 2019 letter from Mirta Cabrera, an employee of Milwaukee Health Services;

(3) a portion of a decision in a Social Security case from the Western District of



                                          8

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 8 of 36 Document 30
Michigan; and (4) two pages of the transcript of the plaintiff’s November 28,

2018 hearing in front of the ALJ. Dkt. No. 19-1.

      In his reply brief, the plaintiff wrote:

      Over the many years I have seen countless psychiatrists and doctors
      and the overwhelming response is I have many existing mental
      health conditions and I am not able to work in any capacity.

      I have submitted these documents that support the condition and
      they have been ignored.

      I need this very badly because I have severe mental illness problems.

      All of my conditions exist after many years of sobriety.

      My voice was not heard in court each time by this judge.

Dkt. No. 25 at 1. Despite the court’s July 20, 2020 order granting the

defendant’s motion to strike a brief that the plaintiff’s father had written and

signed, the plaintiff’s father wrote and signed the majority of the plaintiff’s reply

brief. Id. at 3-6. In that portion of the reply brief, the plaintiff’s father argued

that the ALJ erred when he (1) underweighted the opinion of James Simmerer;

(2) overweighted the opinions of Drs. Clark and Biscardi; and (3) rendered an

opinion based on bias and prejudice. Id. at 4-5.

      For the purpose of addressing all potential issues, the court will construe

the plaintiff’s briefs as arguing that (1) the ALJ erred at Step Three in

determining that the plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listings;

(2) the ALJ erred at Step Four in formulating the plaintiff’s RFC; (3) the ALJ

improperly weighed opinion evidence; (4) the ALJ should have ordered a



                                           9

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 9 of 36 Document 30
medical examination; (5) the ALJ improperly ignored evidence; and (6) the ALJ

was impermissibly biased against the plaintiff.

II.   Analysis

      A.    Standard of Review

      When the Appeals Council denies a plaintiff’s request review, the ALJ’s

decision constitutes the final decision of the Commissioner. Gedatus v. Saul,

994 F.3d 893, 898 (7th Cir. 2021). 42 U.S.C. §405(g) limits the court’s review;

the court will reverse only if the ALJ’s decision is not supported by substantial

evidence, is based on legal error, or is so poorly articulated as to prevent

meaningful review. Hopgood ex rel. L.G. v. Astrue, 578 F.3d 696, 698 (7th Cir.

2009). “An ALJ’s findings are supported by substantial evidence if the ALJ

identifies supporting evidence in the record and builds a logical bridge from

that evidence to the conclusion.” Id. (citation omitted). Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004)

(citation omitted). A decision denying benefits need not discuss every piece of

evidence; however, remand is appropriate when an ALJ fails to provide

adequate support for the conclusions drawn. Jelinek v. Astrue, 662 F.3d 805,

811 (7th Cir. 2011). If conflicting evidence in the record would allow reasonable

minds to disagree about whether the plaintiff is disabled, the ALJ’s decision to

deny the application for benefits must be affirmed. Elder v. Astrue, 529 F.3d

408, 413 (7th Cir. 2008).




                                        10

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 10 of 36 Document 30
      The district court must review the entire record, including both the

evidence that supports the ALJ’s conclusions and evidence that detracts from

the ALJ’s conclusions, but it may not “displace the ALJ’s judgment by

reconsidering facts or evidence, or by making independent credibility

determinations.” Id. Indeed, “[u]nder the substantial-evidence standard, a court

looks to an existing administrative record and asks whether it contains

‘sufficien[t] evidence’ to support the agency’s factual determinations.” Biestek v.

Berryhill, __ U.S. __, 139 S. Ct. 1148, 1154 (2019) (emphasis added). Judicial

review is limited to the rationales offered by the ALJ. Shauger v. Astrue, 675

F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp., 318 U.S. 80, 93–95

(1943)). The ALJ must follow the Social Security Administration’s rulings and

regulations in making a determination. Failure to do so requires reversal

unless the error is harmless. See Prochaska v. Barnhart, 454 F.3d 731, 736–37

(7th Cir. 2006). A reviewing court does not “reweigh evidence, resolve conflicts,

decide questions of credibility, or substitute [its] judgment for that of the

Commissioner.” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019)

(quoting Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). In

sum, the district court will uphold a decision so long as the record reasonably

supports it and the ALJ explains his analysis of the evidence with enough

detail and clarity to permit meaningful review. Eichstadt v. Astrue, 534 F.3d

663, 665-66 (7th Cir. 2008).




                                        11

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 11 of 36 Document 30
      B.     Disability Determination

             1.    Legal Framework

      The Social Security Administration provides “disability insurance benefits

and supplemental security income to persons who have a ‘disability.’” Barnhart

v. Thomas, 540 U.S. 20, 22 (2003) (citing 42 U.S.C. §§423(d)(2)(A),

1382c(a)(3)(B)). To qualify as “disabled,” the plaintiff must demonstrate a

“physical or mental impairment or impairments . . . of such severity that he is

not only unable to do his previous work but cannot, considering his age,

education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy.” Id. at 21-22. The Social

Security Act defines “disability” as the “inability to engage in substantial

gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. §423(d)(1)(A).

      In evaluating a claim for disability benefits, the ALJ must follow a five-

step, sequential process. Apke v. Saul, 817 F. App’x 252, 255 (7th Cir. 2020).

At step one, “the ALJ must determine whether the claimant was engaged in

substantial gainful activity.” Id. (citing 20 C.F.R. §§404.1520(b), 416.920(b)). At

step two, “the ALJ must assess whether the claimant has a medically

determinable impairment that is ‘severe’ or a combination of impairments that

is ‘severe.’” Id. (citing 20 C.F.R. §§404.1520(c), 416.920(c)). At step three, “the

ALJ must evaluate whether the claimant’s impairment or combination of

                                         12

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 12 of 36 Document 30
impairments is of a severity to meet or medically equal the criteria of an

impairment listed in the regulations.” Id. (citing 20 C.F.R. §§404.1520(d),

404.1525, 404.1526, 416.920(d), 416.925, 416.926). “Before moving onto the

next step, the ALJ must also consider the claimant’s residual functional

capacity, which is assessed by considering all claimed impairments including

those that are not severe.” Id. (citing 20 C.F.R. §§404.1520(e), 404.1545,

416.920(e), 416.945). At step four, “the ALJ must determine whether the

claimant has the residual functional capacity to perform the requirements of

[his] past relevant work.” Id. (citing 20 C.F.R. §§404.1520(f), 416.920(f)).

“Finally, the ALJ must assess whether the claimant is able to do any other

work by considering [his] residual functional capacity, age, education, and

work experience.” Id. (citing 20 C.F.R §§404.1520(g), 416.920(g)). If it appears

at any step that the claimant is not disabled, the analysis ends. 20 C.F.R.

§404.1520(a)(4). The claimant bears the burden of proof at steps one through

four; at step five, the burden shifts to the Commissioner. Ghiselli v. Colvin, 837

F.3d 771, 776 (7th Cir. 2016) (citing Butera v. Apfel, 173 F.3d 1049, 1054 (7th

Cir. 1999)).

               2.   The ALJ’s April 10, 2019 Decision

      At step one, the ALJ found that the plaintiff had worked after the alleged

disability onset date, but that his income did not rise to the level of substantial

gainful activity. Dkt. No. 10-21 at 22-23. At step two, the ALJ noted that the

plaintiff suffered from several severe impairments; he found that the plaintiff

had affective disorder, anxiety disorder, personality disorder and a history of

                                        13

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 13 of 36 Document 30
drug abuse. Id. at 23. At step three, the ALJ observed that the plaintiff’s

medically determinable severe impairments significantly limited his ability to

perform basic work activities as required by SSR 85-28; however, he

determined that none of the impairments or combination of impairments met

or medically equaled “the criteria of listings 12.04, 12.06 or 12.08.” Id.

      In calculating the plaintiff’s RFC, the ALJ concluded that the plaintiff

“benefitted from treatment and abstention from drug use and was able to

manage a range of daily activity and functioning.” Id. at 32. He found that the

plaintiff “remained capable of performing unskilled work with additional

accommodations for symptoms related to his mental impairments,” and that

“the objective medical findings [were] not consistent with a finding of

disability.” Id. At step four, the ALJ concluded that the plaintiff lacked past

relevant work history. Id. At step 5, in determining whether jobs exist in the

national economy that the claimant could perform, the ALJ noted that “[the

plaintiff’s] ability to perform work at all exertional levels has been compromised

by nonexertional limitations.” Id. at 33. The ALJ concluded that the plaintiff

was “capable of making a successful adjustment to other work that exists in

significant numbers in the national economy.” Id.

      C.    Meeting or Medically Equaling a Regulatory Listing

      The plaintiff argues that the ALJ did not “seem to understand how severe

[the plaintiff’s] issues are.” Dkt. No. 19 at 1. At step two, the ALJ acknowledged

that the plaintiff had multiple severe impairments limiting the plaintiff’s ability

to perform basic work activities under SSR 85-28; he found that the plaintiff

                                        14

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 14 of 36 Document 30
had affective disorder, anxiety disorder, personality disorder and a history of

drug abuse. Dkt. No. 10-21 at 23. At step three, however, the ALJ concluded

that the plaintiff did not have an impairment or combination of impairments

that met or medically equaled “the severity of one of the listed impairments in

20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525,

404.1526, 416.920(d), 416.925 and 416.926).” Id. Specifically, the ALJ

concluded that “[the plaintiff’s] mental impairments, considered singly and in

combination, do not meet or medically equal the criteria of listings 12.04,

12.06, and 12.08.” Id. The court construes the plaintiff’s argument that the

ALJ failed to understand the severity of his impairments as a claim that the

ALJ lacked substantial evidence to support his findings at step three.

      Again, the plaintiff bears the burden of proof at step three. Weatherbee v.

Astrue, 649 F.3d 565, 569 (7th Cir. 2011). “To determine whether an individual

is disabled at step 3, an ALJ must follow 20 C.F.R. § 404.1529(d)(3), which

describes how the agency decides whether the individual’s impairment or

combination of impairments are medically equal in severity to an impairment

on the list of pre-determined disabling impairments.” Curvin v. Colvin, 778

F.3d 645, 650 (7th Cir. 2015). “[T]he agency will consider whether an

individual’s symptoms and objective medical evidence are equal in severity to

those of a listed impairment.” Id. Under §404.1529(d)(3), the agency considers

medical equivalence based on all evidence in the record relevant to a claimant’s

impairments and their effects. “However, [the agency] will not substitute [a

claimant’s] allegations of pain or other symptoms for a missing or deficient sign

                                       15

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 15 of 36 Document 30
or laboratory finding to raise the severity of [the claimant’s] impairment(s) to

that of a listed impairment.” Curvin, 778 F.3d at 650.

      At step three, the ALJ determined that the plaintiff’s impairments did not

meet or medically equal the criteria of listings 12.04, 12.06 and 12.08. Dkt. No.

10-21 at 23. He considered the paragraph B criteria, which provide that a

claimant can qualify under listings 12.04, 12.06 and 12.08 if the claimant has

one extreme or two marked limitations in (1) understanding, remembering or

applying information; (2) interacting with others; (3) concentrating, persisting

or maintaining pace; and (4) adapting or managing oneself. 20 C.F.R. Pt. 404,

Subpt. P, App’x 1 §§12.04B, 12.06B, 12.08B. He considered the “paragraph C”

criteria, which apply to listings 12.04 and 12.06, and states:

      Your mental disorder in this listing category is “serious and
      persistent;” that is, you have a medically documented history of the
      existence of the disorder over a period of at least 2 years, and there
      is evidence of both:

      1. Medical treatment, mental health therapy, psychosocial
      support(s), or a highly structured setting(s) that is ongoing and that
      diminishes the symptoms and signs of your mental disorder (see
      12.00G2b); and

      2. Marginal adjustment, that is, you have minimal capacity to adapt
      to changes in your environment or to demands that are not already
      part of your daily life (see 12.00G2c).

See 20 C.F.R. Pt. 404, Subpt. P, App’x 1 §12.04C.

      With respect to the paragraph B criteria, the ALJ determined that the

plaintiff had, at most, moderate limitation in each of the four areas. Dkt. No.

10-21 at 23.




                                        16

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 16 of 36 Document 30
              1.   Understanding, remembering or applying information

      Citing function reports from February 27, 2013 and August 21, 2013,

the ALJ noted the plaintiff’s allegations “that his impairments affect his ability

to understand at times, and that he has fair ability to follow both written and

spoken instructions.” Id. The ALJ’s review of one of the 2013 function reports,

medical records from Dr. Frederic Stieger and office treatment records from

Milwaukee Health Services reflected that the plaintiff loved cooking, had a

driver’s license, could shop in stores and count change, helped his father at

work, built models, watched television, played video games and had an intact

memory. Id.

              2.   Interacting with others

      Referring to the August 21, 2013 function report, the ALJ noted the

plaintiff’s claim that he had anxiety and did not enjoy being around people. Id.

The ALJ also factored in the plaintiff’s hearing testimony, statements to Dr.

Steiger and July 2013 progress notes from The Bridge Health Clinics, finding

that the plaintiff “reported that he has friends, is close to his brother and

parents, spent time playing basketball and other sports, and shops in stores,

albeit late at night.” Id. He considered the plaintiff’s mother’s function report,

which stated “that [the plaintiff] occasionally spends time with family, attends

therapy appointments, and respects authority figures.” Id.

              3.   Concentrating, persisting or maintaining pace

      Referring again to the August 21, 2013 function report, the ALJ noted

the plaintiff’s allegation that he could not pay attention for long periods or

                                        17

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 17 of 36 Document 30
finish tasks. Id. at 23-24. Under the same function report, Dr. Steiger’s

records, progress notes from The Bridge Health Clinics, and Mirta Cabrera’s

January 4, 2019 office treatment records from Milwaukee Health Services, the

ALJ found that the plaintiff “acknowledged that he is able to drive a vehicle and

count change, loves cooking, watches television and movies, plays video games,

builds models, and plays some basketball and other sports.” Id. at 24.

            4.     Adapting or managing oneself

      Under the plaintiff’s August 21, 2013 function report, the ALJ observed

that the plaintiff “reported difficulty handling stress and changes in routine.”

Id. However, the same function report, Mirta Cabrera’s January 4, 2019 office

treatment records and the plaintiff’s hearing testimony indicated that the

plaintiff lived independently, held a driver’s license, loved to cook and attended

scheduled appointments. Id. The ALJ found that while the plaintiff’s

psychiatrist had observed the plaintiff’s occasional unkempt appearance, Mirta

Cabrera’s records also reflected that the plaintiff was “appropriately dressed

and well groomed,” and was “cooperative and ha[d] appropriate mood and

affect, even when reporting increased symptoms of anxiety.” Id.

      Because the ALJ concluded that the plaintiff’s impairments did not cause

at least two marked limitations or one extreme limitation, he found that the

paragraph B criteria were not satisfied. Id. The ALJ also found that the

paragraph C criteria were not satisfied, stating that “the record [did] not

establish that [the plaintiff] has only marginal adjustment, that is, a minimal




                                        18

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 18 of 36 Document 30
capacity to adapt to changes in the claimant’s environment or to demands that

are not already part of [the plaintiff’s] daily life.” Id.

      The plaintiff has not presented evidence of a marked or extreme

limitation in any of the four areas of the paragraph B criteria or marginal

adjustment, nor has he identified any error in the ALJ’s reasoning. The record

does not contain medical opinions showing limitations greater than those

found by the ALJ. Without a limitation greater than moderate in any of the four

paragraph B criteria, the plaintiff could not have met or medically equaled any

of the relevant listings. Substantial evidence supports the ALJ’s findings.

      The court understands that the plaintiff, and his family, have

consistently and vehemently asserted that the plaintiff’s conditions are more

severe, and affect him more severely, than the medical record shows and than

the plaintiff has been able to convey during his testimony at the hearings. They

feel that the ALJ has ignored their descriptions of the plaintiff’s conditions and

abilities. But the law requires the ALJ to consider more than just the plaintiff’s

own accounts and those of his family. The ALJ was correct to rely on the

records that influenced his determination.

      D.     RFC Determination

      The plaintiff argues that he is “not able to work in any capacity.” Dkt. No.

25 at 1. The court assumes that the plaintiff means to argue that the ALJ’s

determination of the plaintiff’s RFC is unsupported by substantial evidence.

      While the ALJ concluded that the plaintiff’s medically determinable

impairments could reasonably be expected to cause the alleged symptoms of

                                           19

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 19 of 36 Document 30
which the plaintiff complained, he found that the plaintiff’s statements

regarding the intensity, persistence and limiting effects of those symptoms were

not entirely consistent with the medical evidence and other evidence in the

record. Dkt. No. 10-21 at 25. The ALJ reasoned that the medical record

inadequately supported the plaintiff’s allegations of disabling symptoms, and

that the plaintiff’s own reported activity suggested that he had more mental

capacity and functioning than he alleged. Id.

      The ALJ found that the plaintiff had affective disorders, anxiety disorder,

personality disorder and a history of drug abuse. Id. Reviewing a March 29,

2011 substance abuse assessment from Aurora Health Care, Dr. Steiger’s

medical records, Dr. Bhaskar Arya’s November 9, 2012 behavioral medicine

discharge summary and progress notes from The Bridge Health Clinics, the

ALJ observed that treating physicians had diagnosed the plaintiff with

depressive disorder, not otherwise specified; anxiety disorder, not otherwise

specified; bipolar mood disorder; bipolar disorder, not otherwise specified;

personality disorder, not otherwise specified; a history of polysubstance abuse

and dependence; opioid dependence or opioid dependence history; and alcohol

abuse. Id. The ALJ cited reports of the plaintiff’s drug use in a September 11,

2008 intake assessment at Aurora Psychiatric Hospital; the March 29, 2011

substance abuse assessment; and a February 4, 2012 psychiatric evaluation at

Rogers Memorial Hospital. Id. He considered the plaintiff’s psychotherapy and

psychiatric medication described in Tungseth Psychotherapy Clinic records,

Dr. Steiger’s records and The Bridge Health Clinic records. Id. The ALJ

                                       20

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 20 of 36 Document 30
considered records from Rogers Memorial, Ravenswood Clinic and Columbia

St. Mary’s showing the plaintiff’s alcohol and drug abuse treatment. Id.

      But the ALJ determined that the record also showed “[the plaintiff’s]

mental condition and functioning significantly improved while he was

compliant with treatment.” Id. Referring to a September 11, 2008 intake

assessment at Aurora Psychiatric Hospital, the ALJ recounted that

      the treating therapist’s mental status exam revealed that the
      claimant was oriented times three; his recent and remote memory
      were good; his concentration and attention were good; he did not
      have any perceptual disorders or hallucinations; his insight and
      judgment were fair; his thought content and thought process were
      unremarkable; his behavior and speech were unremarkable; his
      mood was “happy” and unremarkable, and his affect was happy.

Id. at 25-26. The ALJ discussed similar observations of a treating therapist

from the substance abuse assessment on March 29, 2011:

      [T]he treating therapist’s mental exam revealed that the claimant
      was oriented to person, place, and time; his concentration and
      attention were fair; he had no perceptual disorders or
      hallucinations; his insight and judgment were fair; his thought
      content was unremarkable, but he was a poor historian; his thought
      process was unremarkable and directed; his appearance, behavior,
      and speech were unremarkable; his mood was euthymic; his affect
      was flat; and he was independent in his activities of daily living.

Id. at 26. Citing Dr. Steiger’s records, the ALJ noted the plaintiff’s reports

throughout 2011 that he was not using opiates, his conditions were improving

and his medications were effective. Id. The ALJ outlined a pattern of the

plaintiff’s improvements and setbacks depending on his sobriety and

compliance with treatment; in doing so, the ALJ referenced records from

Rogers Memorial Hospital, the Milwaukee County Behavioral Health Division,

Columbia St. Mary’s Hospital, The Bridge Health Clinics, Davis Medical Clinic,
                                         21

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 21 of 36 Document 30
Outreach Community Health Center, Stevanovic Clinics and the Milwaukee

Secure Detention Facility. Id. at 26-29. For example, the ALJ explained that the

plaintiff arrived at Rogers Memorial Hospital on January 22, 2012 following

self-reports of suicidal ideation. Id. at 26. Upon his arrival, the plaintiff

“admitted that he had been abusing intravenous heroin for the last three

months.” Id. At that time the plaintiff registered a Global Assessment of

Functioning (GAF)2 score of 25, “indicating that there was some danger of him

hurting himself or others, an occasional failure to maintain minimal personal

hygiene, or gross impairment in communication.” Id. During his

hospitalization, the plaintiff received treatment that included the

administration of Depakote, and his condition improved. Id. Upon the plaintiff’s

discharge less than two weeks later, the plaintiff “denied any suicidal ideation,

homicidal ideation, or psychotic symptoms,” and the treating physician

reported a GAF score of 55, “indicating no more than moderate symptoms or

difficulties in functioning.” Id. This pattern continued from 2012 through 2015.

Id. at 26-29.

      The ALJ concluded that

      [t]he above medical evidence confirms that the claimant has had
      ongoing drug abuse with repeated relapses despite treatment. While
      he clearly did better when he followed treatment recommendations
      and did not use drugs, the claimant continued to do so despite
      access to treatment. Indeed, the claimant testified in August 2015
      that medication was helpful for his symptoms, but also stated he
      only felt good when he was taking drugs. The claimant reported in


2“The GAF score is a numeric scale of 0 through 100 used to assess severity of
symptoms and functional level.” Yurt v. Colvin, 758 F.3d 850, 853 n.2 (7th Cir.
2014).
                                         22

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 22 of 36 Document 30
      August 2015 that he continued to be on probation for theft and had
      stolen things in order to have money to buy drugs.

Id. at 29.

      Referring to records from Milwaukee Health Services, the ALJ found that

with treatment and abstention from drug use, the plaintiff’s improvement

continued through 2018; the ALJ discussed how those records showed that the

claimant (1) established treatment with new providers, (2) was sleeping better,

(3) “was thinking about attending classes and getting a job,” (4) had an

unremarkable mental status examination, (5) “easily performed serial 7s,

described current events, aptly interpreted proverbs, and could name simple

objects, perform simple instructions, follow a series of instructions, write a

sentence and copy geometric shapes and a clock,” (6) “was cleared to work,” (7)

“was consistently oriented, with largely intact memory, and general intellect

consistent with his education,” (8) felt “much better with the addition of

alprazolam,” and (9) reported that “he was no longer significantly depressed,

had normal diet and sleep, improved energy and concentration, and increased

interest in activities.” Id. The ALJ noted that “[d]espite abnormalities,” the

plaintiff “retained largely normal mental status” through 2019. Id.

      The ALJ discounted the plaintiff’s reports concerning the intensity,

persistence and limiting effects of his symptoms, finding them not entirely

consistent with the overall evidence. Id. at 30. Reviewing the plaintiff’s medical

records, the ALJ observed that in the absence of substance use, (1) the

plaintiff’s symptoms “improved with routine and conservative treatment,” (2)

the plaintiff had not “required urgent, emergency or inpatient treatment,” and
                                        23

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 23 of 36 Document 30
(3) the plaintiff “retained reasonable mental status while abstaining from opioid

abuse.” Id. And the ALJ found that the nature and scope of the plaintiff’s

reported activities suggested greater mental capacity than alleged. Id.

      The plaintiff’s activities demonstrated to the ALJ that despite

experiencing symptoms of his mental impairments, the plaintiff remained able

to engage in several day-to-day activities involving some of the mental abilities

and social interactions necessary for obtaining and maintaining employment.

The ALJ concluded that the plaintiff’s impairments and symptoms did not

prevent him from performing jobs that (1) are unskilled and involve simple,

routine tasks; (2) have only occasional changes in work setting and decision

making; and (3) demand no interaction with the public and only occasional

interaction with supervisors and coworkers. Id.

      Regarding the opinions of state agency consultants Drs. Clark and

Biscardi, the ALJ considered them “largely consistent with the overall

evidence.” Id. at 31. The ALJ found that the opinions appropriately balanced

the plaintiff’s subjective reports and “intermittent abnormalities in mental

status” with (1) his medical history showing improvement when sober and

compliant with treatment, and (2) his reported activities, “which have included

driving, assisting his father, spending time with his brother, cooking, and

leaving his home as necessary for appointments and shopping.” Id. Referring to

Dr. Biscardi’s conclusion that the plaintiff could perform “1-3 step tasks and

his concern that the claimant would become overwhelmed if the procedures

were more complicated,” the ALJ stated that the conclusion was “fully

                                       24

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 24 of 36 Document 30
accommodated” by the RFC determination. Id. The ALJ concluded that because

“[the plaintiff’s] history of appropriate interaction with treating providers and

participation in sports demonstrates that [the plaintiff’s] limitations are

adequately accommodated by a limitation to work requiring only occasional

interaction with coworkers and supervisors,” the RFC finding reflected the

opinions of Drs. Clark and Biscardi. Id.

      Turning to the August 2013 opinion of treating therapist James

Simmerer, the ALJ clarified that Mr. Simmerer was not an acceptable medical

source,3 and his opinion “lack[ed] a function-by-function analysis and

address[ed] a determination reserved for the Commissioner.” Id. at 31. The ALJ

stressed that “Mr. Simmerer’s treatment notes indicate that he provided

counseling to both [the plaintiff] and his father and that prior to rendering his

August 2013 opinion, Mr. Simmerer had last seen [the plaintiff] years before.”

Id. Favoring “first-hand observations” of treating physicians over an opinion

based on “conversations with [the plaintiff’s] father,” the ALJ gave the opinion

little weight.

      The ALJ similarly gave little weight to the opinion of nurse practitioner

Staci O’Dell, stating that she was not an acceptable medical source and

“expressly noted that she had only met with [the plaintiff] on four occasions


3 “Accepted medical source” is a Social Security term of art. Under 20 CFR
§404.1502(a), the Administration provides a list of “acceptable medical
sources,” including licensed physicians, licensed psychologists, licensed
advanced practice registered nurses and licensed physician’s assistants. A
person may be highly qualified in his or her field, but not be an “accepted
medical source” because he or she does not hold one of the positions listed in
the regulation.
                                        25

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 25 of 36 Document 30
prior to rendering her opinion and was unable to assess [the plaintiff’s] mental

functioning in a number of areas.” Id. at 31-32. In the opinion of the ALJ,

O’Dell’s determination that the plaintiff experienced only mild limitations in

pace, persistence and concentration was inconsistent “with her finding that he

might withdraw from tasks with only occasional interaction with others.” Id. at

32. He noted that O’Dell’s report mentioned that the plaintiff “was obtaining

multiple medications, including controlled substances, from multiple providers

and not showing up for a drug screen.” Id.

      While the ALJ considered the GAF scores in the record, he found them to

present “limited evidentiary value;” the ALJ reasoned that they “reveal[ed] only

snapshots of impaired and improved behavior.”4 Id. Again, the ALJ “[gave] more

weight to the objective details and chronology of the record,” finding that they

“more accurately describe[d] [the plaintiff’s] impairments and limitations.” Id.

Last, the ALJ considered hearing testimony from the plaintiff’s parents, third-

party function reports of the plaintiff’s mother and correspondence from his

father. Id. While the ALJ found these statements largely consistent with those

of the plaintiff, the ALJ found that the plaintiff’s claims regarding “the

intensity, persistence and limiting effects of his symptoms not entirely


4 The Seventh Circuit has held that “GAF scores, defined in AM. PSYCHIATRIC
ASS’N, DIAGNOSTIC & STATISTICAL MANUAL OF MENTAL DISORDERS 32-34
(Text Revision, 4th ed. 2000), are ‘useful for planning treatment,’ and are
measures of both severity of symptoms and functional level. Because the ‘final
GAF rating always reflects the worse of the two,’ the score does not reflect the
clinician’s opinion of functional capacity. Accordingly, ‘nowhere do the Social
Security regulations or case law require an ALJ to determine the extent of an
individual’s disability based entirely on his GAF score.’” Denton v. Astrue, 596
F.3d 419, 425 (7th Cir. 2010) (citations omitted).
                                        26

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 26 of 36 Document 30
consistent with the objective evidence documenting his response to treatment

when sober and compliant and his activities of daily living, which show him to

be a reasonably functional individual.” Id.

      Under the standard of review applicable to this court, the court cannot

conclude that the ALJ’s conclusion concerning the plaintiff’s RFC is

unsupported by substantial evidence. Ultimately, the ALJ found that the

plaintiff benefitted from sobriety and treatment sufficient to perform a

particular range of jobs in the national economy. His decision provided an

accurate and logical bridge from the evidence to that finding. While the ALJ

relied on some medical opinions and gave little weight to others, he provided

adequate support for doing so. This court cannot find reversible error in any of

the rationales that the ALJ offered in his decision.

      Again, the court understands that the ALJ’s discussion of the plaintiff’s

struggles with controlled substances sounds judgmental. The plaintiff feels that

the ALJ has dismissed his accounts of his impairments and abilities because

the ALJ has concluded that he is a bad person in some way, a former drug user

and thus not to be trusted. But the law required the ALJ to consider the impact

of the plaintiff’s drug use—when he was using drugs—on the plaintiff’s

functioning, just as it required him to consider the impact of the plaintiff’s

sobriety on his functioning. The ALJ could not otherwise do his job. For

whatever it is worth, this court does not believe that the ALJ discounted the

plaintiff’s testimony (or his family’s), or found the plaintiff less credible, based

on a moral judgment about the plaintiff’s past drug use. The record indicates

                                         27

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 27 of 36 Document 30
that the ALJ based his decision on the history reflected in the medical records,

and that history included evidence that the plaintiff’s impairments impacted

him less severely when he was not using controlled substances. That is not a

moral judgment, or even a criticism of the plaintiff. It is a medical fact on which

the ALJ was entitled to rely.

      E.    Weighing of Opinion Evidence

      The plaintiff argues that the ALJ gave too little weight to the opinion of

James Simmerer and too much to the opinions of state agency consultants

Drs. Clark and Biscardi. Dkt. No. 25 at 4-5. The plaintiff waived these

arguments by raising them for the first time in his reply brief. Carter v. Astrue,

413 F. App’x 899, 906 (7th Cir. 2011) (citing United States v. Lupton, 620 F.3d

790, 807 (7th Cir. 2010)). Even if the plaintiff had raised them in his initial

brief, however, the arguments would not warrant remand.

      Under 20 C.F.R. §404.1527(c)(2), the agency generally gives more weight

“to medical opinions from [] treating sources, since these sources are likely to

be the medical professionals most able to provide a detailed, longitudinal

picture of [the plaintiff’s] medical impairment(s) and may bring a unique

perspective to the medical evidence that cannot be obtained from the objective

medical findings alone.” The agency gives controlling weight to a treating

physician’s opinion on the nature and severity of impairments if it “is well-

supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the]

case record.” 20 C.F.R. §404.1527(c)(2).

                                        28

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 28 of 36 Document 30
      The plaintiff asserts that even though “Mr. Simmerer is a very

experienced counselor,” the ALJ refused to accept Mr. Simmerer’s credentials

at the hearing. Dkt. No. 25 at 4. Under 20 C.F.R. §404.1527(c)(1), the ALJ

generally gives more weight to the medical opinion of a physician who

examined the plaintiff at least once than the opinion of a physician who never

examined the plaintiff at all. Nonetheless, “an ALJ is not required to credit the

agency’s examining physician in the face of a contrary opinion from a later

reviewer or other compelling evidence.” Beardsley v. Colvin, 758 F.3d 834, 839

(7th Cir. 2014). An ALJ may consider opinions from treatment providers who

are not “acceptable medical sources” using the same factors he uses to

evaluate treatment providers who are “acceptable medical sources”; those

factors include (1) the length, nature, and extent of the claimant's relationship

with the therapist, (2) the frequency of examination, (3) whether the opinion is

supported by relevant evidence, (4) the opinion's consistency with the record as

a whole, and (5) whether the therapist is a specialist. See 20 C.F.R.

§§404.1527(f)(1), 416.927(f)(1); SSR No. 06-3p, 2006 SSR LEXIS 5, at *10–11

(citing §§404.1527(d), 416.927(d)). The ALJ “generally should explain the

weight given to opinions from these sources or otherwise ensure that the

discussion of the evidence in the determination or decision allows a claimant or

subsequent reviewer to follow the adjudicator's reasoning.” 20 C.F.R.

§§404.1527(f)(2), 416.927(f)(2).

      The ALJ considered and gave Mr. Simmerer’s opinion little weight; he

reasoned that (1) Mr. Simmerer was not an “acceptable medical source,” (2) Mr.

                                        29

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 29 of 36 Document 30
Simmerer’s opinion lacked “a function-by-function analysis,” (3) Mr.

Simmerer’s opinion “address[ed] a determination reserved for the

Commissioner,” (4) Mr. Simmerer’s notes indicated that he treated both the

plaintiff and his father, and had last seen the plaintiff approximately three

years before rendering his opinion, (5) Mr. Simmerer’s treatment notes for the

plaintiff’s father indicated that the plaintiff was “in and out of substance

addiction treatment in the intervening period,” and (6) Mr. Simmerer’s opinion

conflicted with first-hand accounts in the medical record, and the ALJ gave

those first-hand accounts greater weight. Dkt. No. 10-21 at 31.

      The plaintiff disagrees with the ALJ’s conclusions. But that disagreement

is not sufficient to demonstrate error on the ALJ’s part. The ALJ was correct

that “counselors” do not appear on the list of “acceptable medical sources” in

the Social Security regulation. The ALJ was entitled to consider whether

Simmerer’s report contained a function-by-function analysis. The ALJ’s

concern that Simmerer had not seen the plaintiff for three years before the

report was a valid one. And the ALJ was entitled to give first-hand accounts

greater weight. None of these means that Simmerer was not a good or

experienced counselor. But that is not the standard the ALJ is required to

follow. The plaintiff has not demonstrated that the ALJ erred in giving

Simmerer’s opinion little weight.

      Regarding state agency consultants Drs. Clark and Biscardi, the

plaintiff contends that “neither of these psychologist spent any

considerable time with [the plaintiff] and there evaluations are based on

                                        30

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 30 of 36 Document 30
third party observations.” Dkt. No. 25 at 4. The ALJ noted Dr. Clark’s

conclusion that the plaintiff had no limitations in understanding,

memory and social interaction, and “no more than moderate limitations

in sustained concentration and persistence and adaptation.” Dkt. No. 10-

21 at 30. He recalled that “Dr. Biscardi opined that [the plaintiff] [did] not

have any limitation in understanding and memory, and no more than

moderate limitations in sustained concentration and persistence, social

interaction and adaptation.” Id. The ALJ explained why he gave some

weight to the state agency consultants:

      Their opinions are largely consistent with the overall evidence
      and appropriately balance the claimant’s subjective reports
      and intermittent abnormalities in mental status with his
      treatment history demonstrating improvement in mental
      health symptoms and mental status with sobriety and
      treatment compliance; and reported activities, which have
      included driving, assisting his father, spending time with his
      brother, cooking, and leaving his home as necessary for
      appointments and shopping.

Id. at 31.

      Even if the plaintiff is correct that the consulting agency doctors

did not spend substantial time with him, the ALJ did not base his

weighting on the amount of time the doctors had spent with the plaintiff.

He based his decision on whether their opinions were consistent with the

overall record. He found the opinions consistent, and the plaintiff has not

identified any error in that finding.

      F.     Ordering a Medical Examination

      The plaintiff asks the court to

                                        31

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 31 of 36 Document 30
      send me to an SSI doctor to have my mental health issues
      evaluated. I personally or directly don’t remember ever being
      evaluated by any doctor from Social Security. I would welcome
      the court to send me to an SSI doctor to have my mental
      health issues reevaluated.

Dkt. No. 19 at 1.

      A plaintiff bears the burden of submitting medical evidence establishing

impairments and RFC. 20 C.F.R. §§404.1512(a), (c), 404.1513(a), (b),

404.1545(a)(3). If the record lacks adequate evidence, an ALJ may take steps to

develop the record, including recontacting treatment providers or ordering a

consultive exam. 20 C.F.R. §§404.1520b(b), 404.1520b(b)(2). The ALJ can order

a consultive examination to resolve an inconsistency or when the record as a

whole insufficiently supports a decision. 20 C.F.R. §§404.1519a(b),

416.919a(b). A court defers to an ALJ’s decision as to how much evidence is

adequate to fully develop the record and how to accomplish that goal. Poyck v.

Astrue, 414 F. App’x 859, 861 (7th Cir. 2011) (citing Nelms v. Astrue, 553 F.3d

1093, 1098 (7th Cir. 2009)).

      The plaintiff does not identify why the ALJ’s failure to order such a

medical exam constitutes reversible error. He does not show how such an exam

would have changed the ALJ’s decision due to an inconsistency or gap in the

evidence. The record is adequate to support the ALJ’s decision.

      G.    Improperly Ignoring Evidence

      The plaintiff contends that

      Over the many years I have seen countless psychiatrists and doctors
      and the overwhelming response is I have many existing mental
      health conditions and I am not able to work in any capacity.


                                       32

       Case 2:19-cv-01141-PP Filed 09/01/21 Page 32 of 36 Document 30
        I have submitted these documents that support the condition and
        they have been ignored.

Dkt. No. 25 at 1. The court construes this contention as a claim that the ALJ

improperly ignored evidence. Again, the plaintiff waived this argument by

raising it for the first time on reply. Even had the plaintiff raised this argument

in his initial brief, the argument would fail.

        “ALJs need not address every piece of evidence in the record, but an ALJ

may not ignore an entire line of evidence contrary to her ruling.” Reinaas v.

Saul, 953 F.3d 461, 467 (7th Cir. 2020) (internal citations omitted). At the

plaintiff’s November 28, 2018 hearing, the ALJ admitted “all the documents

[the ALJ] [had] in [the plaintiff’s] file.” Dkt. No. 10-21 at 50. In his decision, the

ALJ stated that “[t]he claimant submitted or informed [him] about all written

evidence at least five business days before the date of the claimant’s scheduled

hearing,” and “[t]he record was held open following the hearing for the

submission of additional medical evidence.” Id. at 20. The plaintiff has not

identified any specific document that the ALJ ignored. While the ALJ gave little

weight to the opinions of Mr. Simmerer and Ms. O’Dell, the ALJ did not ignore

them.

        H.    Impermissible Bias

        Asserting that the ALJ’s decision resulted from “prejudice and pre

existing sentiments towards dual diagnosis at the onset of the case,” the

plaintiff’s father asks the court to remand the case “for an additional hearing

with a different ALS judge where [they] hope to receive a fair and impartial

hearing.” Dkt. No. 25 at 3, 4. The plaintiff’s father argues that prior to the 2015
                                          33

         Case 2:19-cv-01141-PP Filed 09/01/21 Page 33 of 36 Document 30
hearing, the plaintiff’s attorney stated that “[t]he Judge always has a difficult

time making decisions in these type of cases where there is substance issues

involved.” Id. at 4. The plaintiff’s father contends that this comment required

the ALJ to recuse himself. Id. He states that he believes the plaintiff “would get

a favorable outcome if we could present the facts at an unbiased hearing.” Id.

at 6. The plaintiff’s father says that “Judge Brent C. Bedwell has denied 47% of

disability cases on average in the past 2 years. That is 25% higher than

Wisconsin and National averages for disability judges.” Id.

      “[B]ias cannot be inferred from a mere pattern of rulings by a judicial

officer, but requires evidence that the officer had it in for the party for reasons

unrelated to the officer’s view of the law.” Keith v. Barnhart, 473 F.3d 782, 789

(7th Cir. 2007) (quoting McLaughlin v. Union Oil Co., 869 F.2d 1039, 1047 (7th

Cir.1989)). The plaintiff has not provided such evidence. The plaintiff’s—and

his father’s—belief that the ALJ had a bias comes from a comment made by the

plaintiff’s attorney. The plaintiff has presented no evidence that this particular

administrative law judge had a particular bias against the plaintiff—“had it in

for him,” as the Keith court phrased it.

      It is clear to the court that the plaintiff’s parents feel deeply, passionately

concerned about their son. They are worried about him and about his ability to

take care of himself. They feel that the Social Security system has not heard

their voices, or their son’s voice. The plaintiff, too, is frustrated and worried.

He, and his family, feel that he has been discounted because he has struggled

with drug use in the past. It feels to him as though the ALJ thought that he

                                         34

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 34 of 36 Document 30
was making up his conditions or being untruthful about them. It is difficult for

the plaintiff and his family to understand how something that is so clear to

them, so obvious, could not be as clear and obvious to the ALJ and to this

court.

         The plaintiff and his family are not the first ones to be stymied by the

Social Security standards. This court has decided appeals in which plaintiffs

have received Worker’s Compensation, or a disability pension from the military

or their former employer, yet did not qualify as disabled for the purposes of

Social Security benefits. The court has heard from other plaintiffs frustrated by

ALJs who did not perceive their impairments to be as severe as the plaintiffs or

their families did.

         Again, for whatever it may be worth, this court has no reason to believe

that the plaintiff has made up his impairments (and the ALJ did not find that

he did). The court has no reason to believe that the plaintiff is somehow less

believable or less worthy of consideration because he has struggled with drug

use in the past. The court has no reason to believe that the plaintiff’s parents

are not completely sincere in their descriptions of the plaintiff’s impairments

and the impact those impairments have on his abilities.

         But this court acts as an appellate court in Social Security cases. It

cannot make credibility determinations, or weigh evidence. It is limited to

reviewing the rationales provided by the ALJ, and doing so under detailed

standards articulated in a regulatory framework and in years of case law. In




                                          35

          Case 2:19-cv-01141-PP Filed 09/01/21 Page 35 of 36 Document 30
that role, the court cannot conclude that the ALJ committed error warranting

remand.

III.   Conclusion

       The court concludes that the ALJ’s findings were supported by

substantial evidence and his credibility determination was not patently wrong.

Accordingly, the court ORDERS that the final administrative decision of the

Commissioner of Social Security, denying the plaintiff’s application for

disability benefits, is AFFIRMED. The clerk will enter judgment accordingly.

       Dated in Milwaukee, Wisconsin this 1st day of September, 2021.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       36

        Case 2:19-cv-01141-PP Filed 09/01/21 Page 36 of 36 Document 30
